DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joshua Pritchett on 7/29/2022.
The application has been amended as follows: 
Replacing the independent claims 29 and 40 as followed.  The dependent claims 30-38 of 6/30/2022 remain unchanged.
29.	(Currently Amended) A system comprising:
	a vehicle including a vehicle-mounted sensor, wherein the vehicle is configured to be operated by a user, and the vehicle-mounted sensor is configured to collect data related to use of the vehicle; and
a server configured to receive data related to use of the vehicle from the vehicle-mounted sensor, wherein the server comprises:
		a non-transitory computer readable medium configured to store instructions thereon; and
		processor connected to the non-transitory computer readable medium, wherein the processor is configured to execute the instructions to:
			receive operation information on the vehicle of the user acquired by the vehicle-mounted sensor 
			classify the user into one of a plurality of categories, in accordance with at least one of a type of the users' business, a kind of the vehicle and a usage mode of the vehicle;
			predict future income information for the user, based on the operation information for each category; 
			compute credit information on the user based on the operation information;
			add rank information to the credit information about a credit limit to the user, based on the future income information for each category; and 
			grant at least one of a lease or a loan to the user based on the added rank information.

40.	(Currently Amended) A system comprising:
	a vehicle including a vehicle-mounted sensor, wherein the vehicle is configured to be operated by a user, and the vehicle-mounted sensor is configured to collect data related to use of the vehicle; and
a server comprising a non-transitory computer readable medium configured to store instructions thereon; and processor connected to the non-transitory computer readable medium: and 
a financial system, wherein
the processor is configured to:
receive operation information on the vehicle of the user acquired by the vehicle-mounted sensor 
		classify the user into one of a plurality of categories, in accordance with at least one of a type of the users' business, a kind of the vehicle and a usage mode of the vehicle;
		predict future income information for the user, based on the operation information for each category; 
		compute credit information on the user based on the operation information;
		add rank information to the credit information about a credit limit to the user, based on the future income information for each category; and 
		output at least one of the rank information or the future income information of the user to the financial system, and 	
the financial system is configured to grant at least one of a lease or loan to the user based on at least one of the added rank information or the future income information of the user.
Claim Status
Claims 29-38 and 40 are pending.  They comprising of 2 groups:
	1) System1: claims 29-38, and  
	2) System2: 40.       
The 2 groups have similar scope.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1) 101 Issue: withdrawn. The claimed invention provides an improvement over conventional practice by providing a system comprising a vehicle, a vehicle-mounted sensor configured to collect data related to use of the vehicle, and a server configured to receive data related to use of the vehicle from the vehicle-mounted sensor and the server carries out tasks of classify user data, predict future income information, add rank features to the credit limit evaluation, and grant a lease/loan to the user based on the added rank features.  The additional elements are vehicle, a vehicle-mounted sensor and the server.  The additional elements (2A) integrate the judicial exception into a practical application and (2B) indicative of an inventive concept or significantly more.  
2) 112, 2nd issue: withdrawn.
3) 103 issue:
Independent claims 29 (serve as representative for the other independent claim) is 
directed to a system comprising:
	a vehicle including a vehicle-mounted sensor, wherein the vehicle is configured to be operated by a user, and the vehicle-mounted sensor is configured to collect data related to use of the vehicle; and
a server configured to receive data related to use of the vehicle from the vehicle-mounted sensor, wherein the server comprises:
		a non-transitory computer readable medium configured to store instructions thereon; and
		processor connected to the non-transitory computer readable medium, wherein the processor is configured to execute the instructions to:
		receive operation information on the vehicle of the user acquired by the vehicle-mounted sensor 
		classify the user into one of a plurality of categories, in accordance with at least one of a type of the users' business, a kind of the vehicle and a usage mode of the vehicle;
		predict future income information for the user, based on the operation information for each category; 
		compute credit information on the user based on the operation information;
		add rank information to the credit information about a credit limit to the user, based on the future income information for each category; and 
		grant at least one of a lease or a loan to the user based on the added rank information, is neither anticipated by, nor obvious in view of, 
Name:					Publication:
(1) WESTERLAGE et al.		2011/0.307.141, and  
(2) ANNAPPINDI			2015/0.026.039, and 
(3) BHATIA. 				US 2019/0.095.898.
since claimed invention, which teaches:
	“classify the user into one of a plurality of categories, in accordance with at least one of a type of the users' business, a kind of the vehicle and a usage mode of the vehicle;
		predict future income information for the user, based on the operation information for each category; 
		compute credit information on the user based on the operation information;
		add rank information to the credit information about a credit limit to the user, based on the future income information for each category; and 
		grant at least one of a lease or a loan to the user based on the added rank information.”
which references neither disclose nor suggest.
The nearest Foreign Patent is JP 2010.186319 (A) by DENSO Corp., but this foreign reference fails to teach the cited steps above.  See IDS of 10/02/2020.   
The nearest non-patent literature (NPL) is (1) Article “A Vehicle-based Edge Computing Platform for Transit and Human Mobility Analytics”, 2017, by Bozhao Qi, but this reference also fails to teach the cited steps above and other features.  See Notice of Reference cited, PTO-892, of 2/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689